DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the expression “the one or more diaphragms” in line 6 lacks antecedent basis. The recitation “a training device” in the preamble is unclear, overly vague and indefinite since the expression cannot properly ascertain the metes and bounds of the limitation. Is the training for sports, shooting, motorcycle driving, vehicle driving, welding and so on?
Regarding claim 4, the expression “the protective headpiece” lacks antecedent basis.
Claims 2, 3 and 5-7 are also considered to be indefinite since they directly or indirectly depend on rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,987,560 in view of Kellogg (US Patent No. 8,296,869). 
Regarding claims 1-2, claim one of the patented case discloses all the recited features in claim 1 of the instant application except the recitation that the mask is to be operably associated to a strap or helmet or headgear. However, Kellogg is one example of reference that teaches the use of a mask (22) that is operably associated to a helmet/headgear (12) as shown in Figure 1 or the mask (22) as being operably associated to strap (33) with the strap being connected to opposing ends of the mask. It would have been obvious to one of ordinary skill in the art before the effective filing to modify Patent No. 10,987,560 to include a strap or a helmet or headgear so that the mask could securely and fixedly be positioned in front of the users eyes during use.
Regarding claim 3, the use of padding is not disclosed in the patented case. However, modifying the patented case by adding a padding would have been obvious to .

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claims 1-3 above, and further in view of Schimpf (US Patent Application Publication No. 2007/0250993).
Regarding claims 4 and 5, the references as applied to claim 1 does not disclose the mask to be pivotably connected to the headpiece and locking the mask as recited. The use of pivotable mask is not a new concept and Schimpf is an example that teaches pivotable mask (see Figures 1-6 and paragraph 28). The use of locking mechanism (15 as discussed in paragraph 30). It would have been obvious to one of ordinary skill in the art to provide the Wright device with pivotable feature as taught by Schimpf so that the user has an option of rotating the eye covering section of the device away from his/her face when he/she does not want to use the eye covering section.
Regarding claims 6 and 7, Wright discloses a middle and front strap sections of element 414 that is considered as interior frame and provides space to receive a human head as shown in Figure 13.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wright (US Patent No. 9,271,871).
Regarding claim 1, Wright discloses a device (for example embodiment shown in Figures 12-17) comprising: a mask (200a) maintaining an aperture (310a) therein at a predefined focal length in front of the eyes of a wearer of the mask (see abstract); a diaphragm guide on opposing sides of the aperture (the right and left sides of opening 310a), each diaphragm guide has a slot ( 330a) interchangeably connecting to a periphery of one of the one or more diaphragms (330a); and one or more diaphragms dimensioned to cover the aperture (210a), wherein one of the one or more diaphragms provides a diaphragmatic aperture offset from said periphery wherein said mask (200a) is operably associated with a strap (410), a protective headpiece, a helmet, a visor, or a headgear.
Regarding the intended use set forth in the preamble the device is to be a training device, the device of Wright is capable of being used in training if so desired. 
Regarding claim 2, as disclosed in column 5 lines 1-8 that the strap (410) is connected as recited (see also Figure 3).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wright in view of Schimpf (US Patent Application Publication No. 2007/0250993).
Regarding claim 3, Wright does not explicitly disclose the use of padding. However, the use of padding in a headgear device is not a new concept and Schimpf is one example of reference that teaches the use of padding (paragraph 20 discloses the use padding). It would have been obvious to one of the ordinary skill in the art before the effective filing to provide the Wright device with padding as taught by Schimpf in order to make the device comfortable for the user.
Regarding claims 4 and 5, Wright does not disclose the mask to be pivotably connected to the headpiece and locking the mask as recited. The use of pivotable mask is not a new concept and Schimpf is an example that teaches pivotable mask (see Figures 1-6 and paragraph 28). The use of locking mechanism (15 as discussed in paragraph 30). It would have been obvious to one of ordinary skill in the art to provide the Wright device with pivotable feature as taught by Schimpf so that the user has an option of rotating the eye covering section of the device away from his/her face when he/she does not want to use the eye covering section.
Regarding claims 6 and 7, Wright discloses a middle and front strap sections of element 414 that is considered as interior frame and provides space to receive a human head as shown in Figure 13.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. 2,907,041 to Finn discloses a mask (see Figure 2) comprising diaphragm guide (19), diaphragm (12) and strap (27), since elements (19) are made of resilient sponge material, they are considered as padding too.
US Patent No. 6,151,711 to Edwards discloses a mask (12) comprising diaphragm guide (32), diaphragm (28) and strap (see strap as shown in Figures 1-2).
US Patent No. 4,826,165 to Socci discloses mask (10), diaphragm guide (25), diaphragm (20), strap (8), pivotable connection as recited including lock (see pivot section 14 element 16 and Figures 7-10), element (2) can be interior frame that accommodates the head of a user as recited (see Figure 2). Regarding the use of padding, the embodiment shown in Figure 13 discloses the use of padding (28)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711